 

 

 

 

3053 6BU347 #

 

 

 

BFD attempted to speak with Stevens and he refused medical treatment. Ofc. Brouillette transported Stevens to ACT 1 where he was refused and then to

the Chittenden Regional Correctional Facility where he was also refused. Ofc. Brouillette transported him to the hospital to be cleared by medical staff as well.
Ofc. Brouillette flash cited Stevens per my request.

 

 

 

Case 2:19-cv-00070-wks Document 177-10 Filed 12/22/20 Page 1 of 2

Burlington 158
 

 

 

       

 

 

 

4

‘Rp 3053 ,
Badge: 347 Corrow

Report ID: 3053
Occurred: 12/03/2016 1:10

 

 

 

 

Date Entered:12/03/2016
Date Modified :12/10/2016

   

 

 

 

Case#:16BU34774 CFS#: Classification: Assault-Simple Status:Approved
District: D Area Beat: USB Location: 206 Main Street, Burlington, Vermont, 05404 Approved by:215
Approval Date:12/10/2016
uspect Last Name Stevens First Name Walker Middle Name L Alias SSN --
Information Height 511 Weight Q Gender Male DOB 1110111995 RaceWhite Drivers License
ddress: Street City State Zip Phone
uspect appeared to be: Under the influence of : Was monitored for
Suspect Injured during incident: Yes Gang Involved: Unk Drugs/Chemicals: Unk for medical needs:

Emotionally/Mentally disturbed: No Gang Name: Alcohol: Yes Evaluated at scene

 

 

   

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

eapons/Firearm Usage Hanagun Pointed.[[] Shotgun Pointed: [—] Rifle Pointed: [—] SMG Pointed]
7 - Handgun Fired:[_] Shotgun Fired: [7] Rifle Fired:[] SMG Fired{[]
inflicted a firearm injury] . . = . -
! used an improvised weapon: [_] All weapons activated performed satisfactorily:
If “Yes", please explain: Please comment:
Cdncident Management
“11 arrested this suspect: No My first response controlled the incident:Yes { needed assistance: Yes | was injured: No Recorded/Taped: Yes
Pe
Environment Inside[_] Daylight] Artificial Light [X] Dry [X] Asphalt [_] Grass [] Ice/Snow [[] Witnesses/
= Outside[X] | Darkness [X] Wet [] Concrete [X] Dirt [7] Bystanders Present [X]
e Suspect Officer Approx # Relative
2 Resistance Resistance Response of Times Response R/R
t Event Active Physical Resistance 4.0 Physical Force 1 3.0 -1.0
ind Event None 0.0 Applied Handcuffs/Tightness/Double Lockec 1 3.0 3.0
Grd Event 0.0 0 0.0 0.0
3th Event 0.0 0 0.0 0.0
oth Event 0.0 0 0.0 0.0
Gth Event 0.0 0 0.0 0.0
éth Event 0.0 0 0.0 0.0
8th Event 0.0 0 0.0 0.0
Narrative:
63 On 12/03/16, at 0110 hours, | responded to 206 Main Street for a physical fight. When | arrived on scene, | observed multiple staff members from Mr.

(aMikes Pizza subduing a male later identified as Walker Stevens (DOB 11/01/95). | then took over and put Stevens’ hand behind his back. As | reached for my

handcuffs with my right hand, Stevens pulled his hands out of my hand and planted them on the ground. He pushed off of the ground and attempted to stand up. |
used my right forearm and pushed him back to the ground. | advised him to stop resisting and placed him in handcuffs. | stood him up and walked him to my

cruiser. He advised me he did not understand why he was assaulted and pushed out of the bar. He admitted to fighting with staff while being escorted out.

| spoke with Alexander Macdowell, who works at Mr. Mikes Pizza as a security guard. He agreed to give me a sworn recorded statement. He advised he
observed staff attempting to escort Stevens out of Sidebar(bar attached to Mr. Mikes) when he began assisting because Stevens was resisting. Stevens punched
Macdowell multiple times causing him pain. They pinned him to the ground until | arrived on scene.

 

 

 

Burlington 157
